Case: 14-40847      Document: 00513035957         Page: 1    Date Filed: 05/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-40847                                  FILED
                                  Summary Calendar                             May 8, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CESAR CARDONA-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:14-CR-51


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Cesar Cardona-Lopez pleaded guilty to two counts of transportation of
an undocumented alien. He was sentenced to concurrent terms of 21 months
of imprisonment. He argues that the district court clearly erred in adjusting
his sentence for transporting aliens in a way that created a substantial risk of
death or serious bodily injury. Citing United States v. Solis-Garcia, 420 F.3d
511 (5th Cir. 2005), and United States v. Zuniga-Amezquita, 468 F.3d 886 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40847   Document: 00513035957      Page: 2   Date Filed: 05/08/2015


                                No. 14-40847

Cir. 2006), he argues that his passengers had access to oxygen, were protected
from the weather, could communicate with the driver, and could exit the
vehicle quickly. Because the danger posed if an accident occurred was no
greater than a passenger not wearing a seatbelt, Cardona-Lopez asserts, the
adjustment to his sentence was not warranted.
      This court reviews the district court’s application of the Sentencing
Guidelines de novo and its findings of fact for clear error. United States v.
Cuyler, 298 F.3d 387, 389 (5th Cir. 2002). It is undisputed that Cardona-Lopez
was transporting 14 individuals in a vehicle rated to carry seven passengers
and that nine of his passengers were unrestrained in the cargo area of the
minivan. Unlike the defendant in Solis-Garcia, Cardona-Lopez was “carrying
substantially more passengers than the rated capacity of a motor vehicle.” See
U.S.S.G. § 2L1.1(b)(6), comment. (n.5). Moreover, Cardona-Lopez does not
dispute that he was speeding on a busy section of Highway 77 while
transporting the unrestrained passengers.       In light of these additional
aggravating factors, the district court’s application of the § 2L1.1(b)(6)
adjustment was not erroneous.
      AFFIRMED.




                                      2